People v Flores (2019 NY Slip Op 02455)





People v Flores


2019 NY Slip Op 02455


Decided on April 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Singh, JJ.


8847 1601/10

[*1]The People of the State of New York, Respondent,
vChristopher Flores, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Whitney A. Robinson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment, Supreme Court, New York County (Eduardo Padró, J.), rendered May 8, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court providently exercised its discretion when it sentenced defendant under his original plea agreement after determining that he had forfeited the opportunity for a more lenient disposition by failing to satisfy the requirement of
successful completion of a drug program (see People v Fiammegta, 14 NY3d 90, 96 [2010]; CPL 216.05[9][c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2019
C